UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1068



In re: LIONELL ELIJAH EPHRAIM,
a/k/a Lionel Elizah Williams,



                Petitioner.



                 On Petition for Writ of Mandamus.
                          (1:11-cv-00107)



Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lionell Elijah Ephraim, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lionell     Elijah     Ephraim   petitions      for     a    writ    of

mandamus, alleging that the district court has unduly delayed

ruling on his 28 U.S.C. § 2241 (2006) petitions.                   He seeks an

order from this court directing the district court to act on the

petitions.     We find the present record does not reveal undue

delay in the district court.           Accordingly, while we grant leave

to proceed in forma pauperis, we deny the mandamus petition.                    We

dispense     with    oral   argument    because     the    facts       and   legal

contentions    are   adequately    presented   in    the   materials         before

this court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                       2